IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


THE VINCENT J. FUMO IRREVOCABLE : No. 32 EAL 2015
CHILDREN'S TRUST AGREEMENT FOR :
THE BENEFIT OF ALLISON FUMO     :
                                : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
PETITION OF: VINCENT J. FUMO    :


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.